In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-17-00463-CV

LATTER AND BLUM OF TEXAS, LLC                §    On Appeal from
D/B/A REALTY ASSOCIATES, Appellant
                                             §    County Court at Law No. 2

V.                                           §    of Tarrant County (2016-000685-2)

                                             §    August 8, 2019

PAUL MURPHY, Appellee                        §    Opinion by Justice Gabriel

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. It is ordered that the default judgment of the

trial court as to Latter and Blum of Texas, LLC d/b/a Realty Associates is reversed

and the case is remanded to the trial court for further proceedings.

      It is further ordered that appellee Paul Murphy shall bear the costs of this

appeal, for which let execution issue.

                                         SECOND DISTRICT COURT OF APPEALS



                                         By /s/ Lee Gabriel
                                            Justice Lee Gabriel